Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Preliminary Matter
Examiner regrets that the previous restriction mailed 5/12/2022 failed to recognize the distinct species present within the claims.  This restriction requires elections of a single species for the specific identity of the shrinkable material and the specific process of attachment.  Examiner apologizes for the error in not including this species restriction in the action mailed 5/12/2022.
Applicant's election with traverse of Group I (Claims 1-29) in the reply filed on 6/28/2022 is acknowledged.  The traversal is on the ground(s) that there is no burden that is sufficiently described.  This is not found persuasive the inventions are independent or distinct and have acquired a separate status in the art in view of their different classification.  Methods are necessarily narrower and require searches focused on specific process features (e.g. heating, applying pressure) and in process classes, and thus a specialized knowledge in this area.  On the contrary, product do not require any searching as to processes, but require a broader sweeping search based on materials and structure.  This is why method and product claims directed to layered products have a different classification and are assigned to different Examiners in different art units (hence the transfer to a method Examiner following the previous election of the method over the product).  To require examination of these separate inventions traditionally assigned to separate art units would be a significant burden on the Examiner.  Therefore, restriction for examination purposes as indicated is proper.
The requirement is still deemed proper and is therefore made FINAL.

Election/Restriction
This application contains claims directed to the following patentably distinct species:
Applicant must elect the specific process and specific material for the shrinkable material attached to the backside of the tile since many varied processes and materials are claimed.  It is noted the material elected should correspond to the elected process, e.g. if the material is elected to be a heated breathable membrane attached via pressure sensitive, this precludes processes such as in Claim 11 wherein the material is applied in molten form, and it likely precludes it from being a coextruded film, or a discreate material as in Claim 13.  Further, it is noted that some elections may apply to various overlapping embodiments, but Applicant should make it clear when and why an election should incorporate a certain grouping of claims, e.g. an election of the backside material as a breathable membrane may include embodiments such as in Claim 6 if such a breathable membrane is also specified as a thermoplastic film or a non-woven, etc.


Species election I (the backside material, a specific material and structure of which MUST be elected)
	The claims describe numerous varied materials for the backside material including: a thermoplastic film (claim 6), a woven polymeric film (claim 6), a non-woven polymeric fabric (claim 6), a cross-bonded scrim (claim 6), a breathable membrane attached with adhesive (claim 8), a coextruded high melt-low-melt film (claim 10), a pressure sensitive adhesive (claims 11 and 23), a discreate material (claim 13) such as yarns (claim 14), a single pattern of straight, curvilinear, or undulating lines (claim 15), a combined pattern of a single pattern of straight, curvilinear, or undulating lines (claim 16), a crossing pattern (claim 17), spaced discrete lines (claim 18), concentrating material at the edges (claim 21).  
Applicant should make the election from the above materials specific, and specify the identity of the material, whether they elect a solid material, a porous material, a discrete material, a contiguous material, whether or not the material is attached with a specific adhesive or attached directly, etc.  The Applicant should also indicate the claim the election read upon. The elected material may potentially encompass more than one of the groupings described above, but Applicant should make clear why this is so in the election (e.g. an election of a porous, contiguous, thermoplastic film attached via pressure sensitive adhesive may read on Claims 6, 8, 12, 19, 20, and 23-26 among the non-generic claims if the claim 5 process is elected below, whereas an election of a solid, contiguous, thermoplastic film duel-extruded with a lower melt film may read on 6, 10, 12, 19, 20 and 24-26 among the non-generic claims if the claim 5 process is elected). 
It is noted a general election of simply a thermoplastic film, for example, without specifying other characteristics such as solid or porous, contiguous or discrete, use of specific type of adhesive or not, etc. may be considered non-responsive.  Further, an election attempting to incorporate distinct embodiments will not be permitted (e.g. an election directed to a thermoplastic, solid, contiguous high melt/low melt film attached with any type of adhesive would not be permitted since the sole purpose of the low melt film is for direct attachment and thus it is distinct from attachment with an additional adhesive).  If a generic claim is allowed, the withdrawn species will be permitted to be rejoined.

Species election II (the process of applying the backside shrinkable material, one of which MUST be elected)
Species I – heating the material, attaching the material, and then cooling to shrink the material (thought to be Claims 5-6)
Species II – attaching the material as an elastic under tension and then releasing tension to shrink the material (thought to be Claim 7)
Species III – attaching the material, needle punching, and then heating and cooling (thought to be Claim 8)
Species IV – applying the material as a molten pressure sensitive adhesive and cooling (thought to be Claim 11)
Species V – melting a portion of a backing layer to form a thermoplastic layer in situ that is then cooled to form the material (thought to be Claims 27-29)
The species are independent or distinct because they are mutually exclusive. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, Claims 1-4 and 22 are generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  
There is an examination and search burden for these patentably distinct species due to their mutually exclusive characteristics. The species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search queries); and the prior art applicable to one species would not likely be applicable to another species.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT W DODDS whose telephone number is (571)270-7653. The examiner can normally be reached M-F 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on 5712705038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT W DODDS/           Primary Examiner, Art Unit 1746